Exhibit 10.8

EXECUTION COPY

ASSET REPRESENTATIONS REVIEW AGREEMENT

among

NISSAN AUTO LEASE TRUST 2016-A,

as Issuer

NISSAN MOTOR ACCEPTANCE CORPORATION,

as Sponsor and Servicer

and

CLAYTON FIXED INCOME SERVICES LLC,

as Asset Representations Reviewer

Dated as of May 25, 2016

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I          USAGE AND DEFINITIONS

     1   

Section 1.1.

 

Usage and Definitions

     1   

Section 1.2.

 

Additional Definitions

     2   

ARTICLE II         ENGAGEMENT OF ASSET REPRESENTATIONS REVIEWER

     3   

Section 2.1.

 

Engagement; Acceptance

     3   

Section 2.2.

 

Confirmation of Scope

     3   

ARTICLE III       ASSET REPRESENTATIONS REVIEW PROCESS

     3   

Section 3.1.

 

Review Notices

     3   

Section 3.2.

 

Identification of Subject Leases

     3   

Section 3.3.

 

Review Materials

     3   

Section 3.4.

 

Performance of Reviews

     4   

Section 3.5.

 

Review Reports

     4   

Section 3.6.

 

Dispute Resolution

     5   

Section 3.7.

 

Limitations on Review Obligations

     5   

ARTICLE IV       ASSET REPRESENTATIONS REVIEWER

     6   

Section 4.1.

 

Representations and Warranties

     6   

Section 4.2.

 

Covenants

     7   

Section 4.3.

 

Fees, Expenses and Indemnities

     7   

Section 4.4.

 

Limitation on Liability

     8   

Section 4.5.

 

Indemnification by Asset Representations Reviewer

     8   

Section 4.6.

 

Inspections of Asset Representations Reviewer

     9   

Section 4.7.

 

Delegation of Obligations

     9   

Section 4.8.

 

Confidential Information

     9   

Section 4.9.

 

Personally Identifiable Information

     11   

ARTICLE V         RESIGNATION AND REMOVAL; SUCCESSOR ASSET REPRESENTATIONS
REVIEWER

     13   

Section 5.1.

 

Eligibility Requirements for Asset Representations Reviewer

     13   

Section 5.2.

 

Resignation and Removal of Asset Representations Reviewer

     13   

Section 5.3.

 

Successor Asset Representations Reviewer

     14   

Section 5.4.

 

Merger, Consolidation or Succession

     14   

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

ARTICLE VI       OTHER AGREEMENTS

     14   

Section 6.1.

 

Independence of Asset Representations Reviewer

     14   

Section 6.2.

 

No Petition

     15   

Section 6.3.

 

Limitation of Liability of Owner Trustee

     15   

Section 6.4.

 

Termination of Agreement

     15   

ARTICLE VII     MISCELLANEOUS PROVISIONS

     15   

Section 7.1.

 

Amendments

     15   

Section 7.2.

 

Notices

     16   

Section 7.3.

 

Limitations on Rights of Others

     17   

Section 7.4.

 

Severability

     17   

Section 7.5.

 

Separate Counterparts

     17   

Section 7.6.

 

Headings

     17   

Section 7.7.

 

Governing Law

     17   

Section 7.8.

 

Waivers

     17   

Schedule A

 

Representations and Warranties, Review Materials and Tests

  

 

ii



--------------------------------------------------------------------------------

ASSET REPRESENTATIONS REVIEW AGREEMENT, dated as of May 25, 2016 (this
“Agreement”), among NISSAN AUTO LEASE TRUST 2016-A, a Delaware statutory trust,
as Issuer (the “Issuer”), NISSAN MOTOR ACCEPTANCE CORPORATION, a California
Corporation (“NMAC”), as Sponsor and Servicer, and CLAYTON FIXED INCOME SERVICES
LLC, a Delaware limited liability company, as Asset Representations Reviewer
(the “Asset Representations Reviewer”).

BACKGROUND

WHEREAS, in the regular course of business, motor vehicle dealers in the NMAC
network of dealers assign certain retail closed-end motor vehicle lease
contracts to Nissan-Infiniti LT, as titling trust (the “Titling Trust”).

WHEREAS, in connection with a securitization transaction sponsored by NMAC, the
Titling Trust established a special unit of beneficial interest (the “SUBI”) and
allocated to the SUBI certain leases and related leased vehicles owned by the
Titling Trust, which are represented by a SUBI certificate representing a
beneficial interest in that SUBI (the “SUBI Certificate”).

WHEREAS, the Titling Trust issued the 2016-A SUBI Certificate to NILT Trust, as
UTI Beneficiary, and NILT Trust sold the 2016-A SUBI Certificate to Nissan Auto
Leasing LLC II (the “Depositor”), which in turn resold the SUBI Certificate to
the Issuer pursuant to a Trust SUBI Certificate Transfer Agreement, in exchange
for the notes and certificates issued by the Issuer.

WHEREAS, the Issuer has granted a security interest in the 2016-A SUBI
Certificate to the Indenture Trustee, for the benefit of the Holders of Notes,
as security for the Notes issued by the Issuer under the Indenture.

WHEREAS, the Issuer desires to engage the Asset Representations Reviewer to
perform reviews of certain Leases for compliance with the representations and
warranties made by NMAC and the Depositor about the Leases in the pool.

NOW, THEREFORE, in consideration of the foregoing, other good and valuable
consideration, and the mutual terms and conditions contained herein, the parties
hereto agree as follows.

ARTICLE I

USAGE AND DEFINITIONS

Section 1.1. Usage and Definitions. Except as otherwise specified herein or if
the context may otherwise require, capitalized terms not defined in this
Agreement shall have the respective meanings assigned such terms set forth in
the Agreement of Definitions, dated as of the date hereof (the “Agreement of
Definitions”), by and among NMAC, the Titling Trust, NILT, Inc., as titling
trustee (the “Titling Trustee”), NILT Trust, as grantor (the “Grantor”), the
Depositor, the Issuer, Wilmington Trust, National Association, as owner trustee
(the “Owner Trustee”) and U.S. Bank National Association, as trust agent (the
“Trust Agent”).



--------------------------------------------------------------------------------

With respect to all terms in this Agreement, the singular includes the plural
and the plural the singular; words importing any gender include the other
genders; references to “writing” include printing, typing, lithography and other
means of reproducing words in a visible form; references to agreements and other
contractual instruments include all subsequent amendments, amendments and
restatements, and supplements thereto or changes therein entered into in
accordance with their respective terms and not prohibited by this Agreement;
references to Persons include their permitted successors and assigns; references
to laws include their amendments and supplements, the rules and regulations
thereunder and any successors thereto; the term “including” means “including
without limitation;” and the term “or” is not exclusive.

Section 1.2. Additional Definitions. The following terms have the meanings given
below:

“Asset Review” means the performance by the Asset Representations Reviewer of
the testing procedures for each Test and each Subject Lease according to
Section 3.4.

“Confidential Information” has the meaning stated in Section 4.8(b).

“Information Recipients” has the meaning stated in Section 4.8(a).

“Issuer PII” has the meaning stated in Section 4.9(a).

“Personally Identifiable Information” or “PII” has the meaning stated in
Section 4.9(a).

“Review Fee” has the meaning stated in Section 4.3(b).

“Review Materials” means, for an Asset Review and a Subject Lease , the
documents and other materials for each Test listed under “Review Materials” in
Schedule A.

“Review Report” means, for an Asset Review, the report of the Asset
Representations Reviewer prepared according to Section 3.5.

“Test” has the meaning stated in Section 3.4(a).

“Test Complete” has the meaning stated in Section 3.4(c).

“Test Fail” has the meaning stated in Section 3.4(a).

“Test Pass” has the meaning stated in Section 3.4(a).

“Underwriter” means, any of Citigroup Global Markets Inc., Merrill Lynch,
Pierce, Fenner & Smith Incorporated, Mitsubishi UFJ Securities (USA), Inc., HSBC
Securities (USA) Inc., Mizuho Securities USA Inc., SMBC Nikko Securities
America, Inc. and TD Securities (USA) LLC, in its capacity as underwriter or
representative of the underwriters pursuant to the underwriting agreement, dated
as of May 17, 2016, between the Citigroup Global Markets Inc., NMAC and the
Depositor.

 

2



--------------------------------------------------------------------------------

ARTICLE II

ENGAGEMENT OF ASSET REPRESENTATIONS REVIEWER

Section 2.1. Engagement; Acceptance. The Issuer engages Clayton Fixed Income
Services LLC to act as the Asset Representations Reviewer for the Issuer.
Clayton Fixed Income Services LLC accepts the engagement and agrees to perform
the obligations of the Asset Representations Reviewer on the terms in this
Agreement.

Section 2.2. Confirmation of Scope. The parties confirm that the Asset
Representations Reviewer is not responsible for (a) reviewing the Leases for
compliance with the representations and warranties under the Transaction
Documents, except as described in this Agreement, or (b) determining whether
noncompliance with the representations or warranties constitutes a breach of the
Transaction Documents.

ARTICLE III

ASSET REPRESENTATIONS REVIEW PROCESS

Section 3.1. Review Notices. On receipt of a Review Notice from the Indenture
Trustee according to Section 7.08 of the Indenture, the Asset Representations
Reviewer will start an Asset Review. The Asset Representations Reviewer will
have no obligation to start an Asset Review until a Review Notice is received.

Section 3.2. Identification of Subject Leases. Within ten (10) Business Days
after receipt of a Review Notice, the Servicer will deliver to the Asset
Representations Reviewer, with a copy to the Indenture Trustee, a list of the
Subject Leases.

Section 3.3. Review Materials.

(a) Access to Review Materials. The Servicer will render reasonable assistance
to the Asset Representations Reviewer to facilitate the Asset Review. The
Servicer will give the Asset Representations Reviewer access to the Review
Materials for all of the Subject Leases within ten (10) days after receipt of
the Review Notice in one or more of the following ways in the Servicer’s
reasonable discretion: (i) by providing access to the Servicer’s lease systems,
either remotely or at one of the properties of the Servicer, (ii) by electronic
posting of Review Materials to a password-protected website to which the Asset
Representations Reviewer has access, (iii) by providing originals or photocopies
at one of the properties of the Servicer where the Lease Documents are located
or (iv) in another manner agreed by the Servicer and the Asset Representations
Reviewer. The Servicer may redact or remove PII from the Review Materials so
long as all information in the Review Materials necessary for the Asset
Representations Reviewer to complete the Asset Review remains intact and
unchanged.

(b) Missing or Insufficient Review Materials. If any of the Review Materials are
missing or insufficient for the Asset Representations Reviewer to perform any
Test, the Asset Representations Reviewer will notify the Servicer promptly, and
in any event no less than 20 days before completing the Review, and the Servicer
will have 15 days to provide the Asset Representations Reviewer access to such
missing Review Materials or other documents or information to correct the
insufficiency. If the missing or insufficient Review Materials have not been
provided by the Servicer within 15 days, the parties agree that the Subject
Lease will have a Test Fail for the related Test(s) and the Test(s) will be
considered a Test Complete and the Review Report will indicate the reason for
the Test Fail.

 

3



--------------------------------------------------------------------------------

Section 3.4. Performance of Reviews.

(a) Test Procedures. For an Asset Review, the Asset Representations Reviewer
will perform for each Subject Lease the procedures listed under “Tests” in
Schedule A for each representation and warranty (each, a “Test”), using the
Review Materials listed for each such Test in Schedule A. For each Test and
Subject Lease, the Asset Representations Reviewer will determine if the Test has
been satisfied (a “Test Pass”) or if the Test has not been satisfied (a “Test
Fail”).

(b) Review Period. The Asset Representations Reviewer will complete the Review
of all of the Subject Leases within sixty (60) days after receiving access to
the Review Materials under Section 3.3(a). However, if additional Review
Materials are provided to the Asset Representations Reviewer under
Section 3.3(b), the Review period will be extended for an additional thirty (30)
days.

(c) Completion of Review for Certain Subject Leases . Following the delivery of
the list of the Subject Leases and before the delivery of the Review Report by
the Asset Representations Reviewer, the Servicer may notify the Asset
Representations Reviewer if a Subject Lease is pre-paid in full by the Obligor
or reallocated from the SUBI by the Servicer according to the Basic Documents.
On receipt of notice, the Asset Representations Reviewer will immediately
terminate all Tests of such Leases and the Review of such Leases will be
considered complete (a “Test Complete”). In this case, the Review Report will
indicate a Test Complete for the Leases and the related reason.

(d) Previously Reviewed Lease. If any Subject Lease was included in a prior
Asset Review (the “Prior Review”), the Asset Representations Reviewer will
perform Tests on such Subject Lease only if the Asset Representations Reviewer
has reason to believe that the Prior Review was conducted in a manner that would
not have ascertained compliance with one or more of the representations and
warranties set forth on Schedule A hereto; otherwise, the Asset Representations
Reviewer will include in the Review Report for the Asset Review the results of
the Tests with respect to such Subject Lease from the Prior Review.

(e) Termination of Review. If an Asset Review is in process and the Notes will
be paid in full on the next Payment Date, the Servicer will notify the Asset
Representations Reviewer and the Indenture Trustee no less than ten (10) days
before that Payment Date. On receipt of notice, the Asset Representations
Reviewer will terminate the Asset Review immediately and will have no obligation
to deliver a Review Report.

Section 3.5. Review Reports. (a) Within five (5) days after the end of the Asset
Review period under Section 3.4(b), the Asset Representations Reviewer will
deliver to the Issuer, the Servicer and the Indenture Trustee a Review Report
indicating for each Subject Lease whether there was a Test Pass or a Test Fail
for each Test, or whether the Subject Lease was a Test Complete and the related
reason. The Review Report will contain a summary of the findings and conclusions
of the Asset Representations Reviewer with respect to the Asset

 

4



--------------------------------------------------------------------------------

Review to be included in the Issuer’s Form 10-D report for the Collection Period
in which the Review Report is received. The Asset Representations Reviewer will
ensure that the Review Report does not contain any Issuer PII.

(b) Questions About Review. The Asset Representations Reviewer will make
appropriate personnel available to respond in writing to written questions or
requests for clarification of any Review Report from the Indenture Trustee or
the Servicer until the earlier of (i) payment in full of the Notes and (ii) one
year after the delivery of the Review Report. The Asset Representations Reviewer
will have no obligation to respond to questions or requests for clarification
from Noteholders or any Person other than the Indenture Trustee or the Servicer
and will direct such Persons to submit written questions or requests to the
Servicer.

Section 3.6. Dispute Resolution. If a Lease that was reviewed by the Asset
Representations Reviewer is the subject of a dispute resolution proceeding under
Section 7.07 of the Indenture, the Asset Representations Reviewer will
participate in the dispute resolution proceeding on request of a party to the
proceeding. The reasonable out-of-pocket expenses of the Asset Representations
Reviewer together with reasonable compensation for the time it incurs in
connection with its participation in any dispute resolution proceeding will be
considered expenses of the Requesting Party for the dispute resolution and will
be paid by a party to the dispute resolution as determined by the mediator or
arbitrator for the dispute resolution according to Section 7.07 of the
Indenture. If not paid by a party to the dispute resolution, the expenses will
be reimbursed by the Issuer according to Section 4.3(a).

Section 3.7. Limitations on Review Obligations.

(a) Review Process Limitations. The Asset Representations Reviewer will have no
obligation:

(i) to determine whether a Delinquency Trigger has occurred or whether the
required percentage of Noteholders has voted to direct an Asset Review under the
Indenture, and may rely on the information in any Review Notice delivered by the
Indenture Trustee;

(ii) to determine which Leases are subject to an Asset Review, and may rely on
the lists of Subject Leases provided by the Servicer;

(iii) to obtain or confirm the validity of the Review Materials and no liability
for any errors in the Review Materials and may rely on the accuracy and
completeness of the Review Materials;

(iv) to obtain missing or insufficient Review Materials from any party or any
other source;

(v) to take any action or cause any other party to take any action under any of
the Basic Documents or otherwise to enforce any remedies against any Person for
breaches of representations or warranties about the Subject Leases; or

(vi) to establish cause, materiality or recourse for any failed Test.

(b) Testing Procedure Limitations. The Asset Representations Reviewer will only
be required to perform the testing procedures listed under “Tests” in
Schedule A, and will have no obligation to perform additional procedures on any
Subject Lease or to provide any information other than a Review Report
indicating for each Subject Lease whether there was a Test Pass or a Test Fail
for each Test, or whether the Subject Lease was a Test Complete and the related
reason. However, the Asset Representations Reviewer may provide additional
information about any Subject Lease that it determines in good faith to be
material to the Review.

 

5



--------------------------------------------------------------------------------

ARTICLE IV

ASSET REPRESENTATIONS REVIEWER

Section 4.1. Representations and Warranties. The Asset Representations Reviewer
represents and warrants to the Issuer as of the Closing Date:

(a) Organization and Qualification. The Asset Representations Reviewer is duly
organized and validly existing as a limited liability company in good standing
under the laws of Delaware. The Asset Representations Reviewer is qualified as a
foreign limited liability company in good standing and has obtained all
necessary licenses and approvals in all jurisdictions in which the ownership or
lease of its properties or the conduct of its activities requires the
qualification, license or approval, unless the failure to obtain the
qualifications, licenses or approvals would not reasonably be expected to have a
material adverse effect on the Asset Representations Reviewer’s ability to
perform its obligations under this Agreement.

(b) Power, Authority and Enforceability. The Asset Representations Reviewer has
the power and authority to execute, deliver and perform its obligations under
this Agreement. The Asset Representations Reviewer has authorized the execution,
delivery and performance of this Agreement. This Agreement is the legal, valid
and binding obligation of the Asset Representations Reviewer enforceable against
the Asset Representations Reviewer, except as may be limited by insolvency,
bankruptcy, reorganization or other laws relating to the enforcement of
creditors’ rights or by general equitable principles.

(c) No Conflicts and No Violation. The completion of the transactions
contemplated by this Agreement and the performance of the Asset Representations
Reviewer’s obligations under this Agreement will not (A) conflict with, or be a
breach or default under, any indenture, agreement, guarantee or similar
agreement or instrument under which the Asset Representations Reviewer is a
party, (B) result in the creation or imposition of any Lien on any of the assets
of the Asset Representations Reviewer under the terms of any indenture,
agreement, guarantee or similar agreement or instrument, (C) violate the
organizational documents of the Asset Representations Reviewer or (D) violate
any law or, to the Asset Representations Reviewer’s knowledge, any order, rule
or regulation of a federal or State court, regulatory body, administrative
agency or other governmental instrumentality having jurisdiction over the Asset
Representations Reviewer that applies to the Asset Representations Reviewer,
which, in each case, would reasonably be expected to have a material adverse
effect on the Asset Representations Reviewer’s ability to perform its
obligations under this Agreement.

(d) No Proceedings. To the Asset Representations Reviewer’s knowledge, there are
no proceedings or investigations pending or threatened in writing before a
federal or State court,

 

6



--------------------------------------------------------------------------------

regulatory body, administrative agency or other governmental instrumentality
having jurisdiction over the Asset Representations Reviewer or its properties
(A) asserting the invalidity of this Agreement, (B) seeking to prevent the
completion of the transactions contemplated by this Agreement or (C) seeking any
determination or ruling that would reasonably be expected to have a material
adverse effect on the Asset Representations Reviewer’s ability to perform its
obligations under, or the validity or enforceability of, this Agreement.

(e) Eligibility. The Asset Representations Reviewer meets the eligibility
requirements in Section 5.1.

Section 4.2. Covenants. The Asset Representations Reviewer covenants and agrees
that:

(a) Eligibility. It will notify the Issuer and the Servicer promptly if it no
longer meets the eligibility requirements in Section 5.1.

(b) Review Systems; Personnel. It will maintain business process management
and/or other systems necessary to ensure that it can perform each Test and, on
execution of this Agreement, will load each Test into these systems. The Asset
Representations Reviewer will ensure that these systems allow for each Subject
Lease and the related Review Materials to be individually tracked and stored as
contemplated by this Agreement. The Asset Representations Reviewer will maintain
adequate staff that is properly trained to conduct Asset Reviews as required by
this Agreement.

(c) Maintenance of Review Materials. It will maintain copies of any Review
Materials, Review Reports and other documents relating to an Asset Review,
including internal correspondence and work papers, for a period of two (2) years
after the termination of this Agreement.

Section 4.3. Fees, Expenses and Indemnities.

(a) Annual Fee. The Sponsor shall pay to the Asset Representations Reviewer, as
reasonable compensation for its services, an annual fee in the amount of $7,500
(the “Annual Fee”). The Annual Fee shall be payable on the Closing Date and on
each anniversary thereof until this Agreement is terminated in accordance with
Section 6.4. The Sponsor shall reimburse the Asset Representations Reviewer for
all reasonable out-of-pocket expenses incurred or made by it, in addition to the
compensation for its services. Such expenses shall include the reasonable
compensation and expenses, disbursements and advances of the Asset
Representations Reviewer’s agents, counsel, accountants and experts.

(b) Review Fee. Following the completion of an Asset Review and the delivery to
the Indenture Trustee of the Review Report, or the termination of an Asset
Review according to Section 3.4(e), and the delivery to the Sponsor and the
Servicer of a detailed invoice, the Sponsor shall pay to the Asset
Representations Reviewer a fee of $200 for each Subject Lease for which the
Asset Review was started (the “Review Fee”). However, no Review Fee will be
charged for any Subject Lease which was included in a prior Asset Review or for
which no Tests were completed prior to the Asset Representations Reviewer being
notified of a termination of the Asset Review according to Section 3.4(e). To
the extent not paid by the Sponsor and outstanding for at least 60 days, the
Review Fee shall be paid by the Issuer pursuant to Section 8.04 of the
Indenture.

 

7



--------------------------------------------------------------------------------

(c) Indemnification. The Sponsor shall indemnify the Asset Representations
Reviewer against any and all loss, liability or expense (including reasonable
attorneys’ fees) incurred by the Asset Representations Reviewer in connection
with the administration of this Agreement and the performance of its duties
hereunder. The Asset Representations Reviewer shall notify the Sponsor promptly
of any claim for which it may seek indemnity. Failure by the Asset
Representations Reviewer to so notify the Sponsor shall not relieve the Sponsor
of its obligations hereunder. The Sponsor shall defend any such claim, and the
Asset Representations Reviewer may have separate counsel and the Sponsor shall
pay the fees and expenses of such counsel. The Sponsor shall not reimburse any
expense or indemnify against any loss, liability or expense incurred by the
Asset Representations Reviewer through the Asset Representations Reviewer’s own
bad faith, willful misfeasance, negligence in performing its obligations under
this Agreement or breach of this Agreement. The indemnification provided in this
Section 4.3(c) shall survive the termination of this Agreement, the termination
of the Issuer and the resignation or removal of the Asset Representations
Reviewer. The Sponsor acknowledges and agrees that amounts owing to the Asset
Representations Reviewer in respect of the indemnification provided hereunder
shall not be limited to or reduced by the amount of Available Amounts on deposit
in the Collection Account, except to the extent that such Available Amounts have
been allocated to make a payment to the Asset Representations Reviewer on the
next-occurring Payment Date pursuant to Section 8.04 of the Indenture.

(d) Payment of Fees and Indemnities. The Asset Representations Reviewer shall
submit reasonably detailed invoices to the Sponsor for any amounts owed to it
under this Agreement. To the extent not paid by the Sponsor and outstanding for
at least 60 days, the fees and indemnities provided for in this Section 4.3
shall be paid by the Issuer pursuant to Section 8.04 of the Indenture; provided,
that prior to such payment pursuant to the Indenture, the Asset Representations
Reviewer shall notify the Sponsor in writing that such fees and indemnities have
been outstanding for at least 60 days. If such fees and indemnities are paid
pursuant to Section 8.04 of the Indenture, the Sponsor shall reimburse the
Issuer in full for such payments.

Section 4.4. Limitation on Liability. The Asset Representations Reviewer will
not be liable to any Person for any action taken, or not taken, in good faith
under this Agreement or for errors in judgment. However, the Asset
Representations Reviewer will be liable for its willful misfeasance, bad faith,
or negligence in performing its obligations under this Agreement. In no event
will the Asset Representations Reviewer be liable for special, indirect or
consequential losses or damages (including lost profit), even if the Asset
Representations Reviewer has been advised of the likelihood of the loss or
damage and regardless of the form of action.

Section 4.5. Indemnification by Asset Representations Reviewer. The Asset
Representations Reviewer will indemnify each of the Issuer, the Depositor, the
Servicer, the Sponsor, the Owner Trustee and the Indenture Trustee and their
respective directors, officers, employees and agents for all costs, expenses
(including reasonable attorneys’ fees and expenses), losses, damages and
liabilities, including legal fees and expenses incurred in connection with the
enforcement by such Person of an indemnification or other obligation of the
Asset Representations Reviewer, resulting from (a) the willful misconduct, bad
faith or negligence of

 

8



--------------------------------------------------------------------------------

the Asset Representations Reviewer in performing its obligations under this
Agreement or (b) the Asset Representations Reviewer’s breach of any of its
representations or warranties in this Agreement. The Asset Representations
Reviewer’s obligations under this Section 4.5 will survive the termination of
this Agreement, the termination of the Issuer and the resignation or removal of
the Asset Representations Reviewer.

Section 4.6. Inspections of Asset Representations Reviewer. The Asset
Representations Reviewer agrees that, with reasonable prior notice not more than
once during any year, it will permit authorized representatives of the Issuer,
the Servicer, the Sponsor or the Administrator, during the Asset Representations
Reviewer’s normal business hours, to examine and review the books of account,
records, reports and other documents and materials of the Asset Representations
Reviewer relating to (a) the performance of the Asset Representations Reviewer’s
obligations under this Agreement, (b) payments of fees and expenses of the Asset
Representations Reviewer for its performance and (c) a claim made by the Asset
Representations Reviewer under this Agreement. In addition, the Asset
Representations Reviewer will permit the Issuer’s, the Servicer’s, the Sponsor’s
or the Administrator’s representatives to make copies and extracts of any of
those documents and to discuss them with the Asset Representations Reviewer’s
officers and employees. Each of the Issuer, the Servicer, the Sponsor and the
Administrator will, and will cause its authorized representatives to, hold in
confidence the information except if disclosure may be required by law or if the
Issuer, the Servicer, the Sponsor or the Administrator reasonably determines
that it is required to make the disclosure under this Agreement or the other
Basic Documents. The Asset Representations Reviewer will maintain all relevant
books, records, reports and other documents and materials for a period of at
least two years after the termination of its obligations under this Agreement.

Section 4.7. Delegation of Obligations. The Asset Representations Reviewer may
not delegate or subcontract its obligations under this Agreement to any Person
without the consent of the Issuer, the Sponsor and the Servicer.

Section 4.8. Confidential Information.

(a) Treatment. The Asset Representations Reviewer agrees to hold and treat
Confidential Information given to it under this Agreement in confidence and
under the terms and conditions of this Section 4.8, and will implement and
maintain safeguards to further assure the confidentiality of the Confidential
Information. The Confidential Information will not, without the prior consent of
the Issuer, the Sponsor and the Servicer, be disclosed or used by the Asset
Representations Reviewer, or its officers, directors, employees, agents,
representatives or affiliates, including legal counsel (collectively, the
“Information Recipients”) other than for the purposes of performing Asset
Reviews of Subject Leases or performing its obligations under this Agreement.
The Asset Representations Reviewer agrees that it will not, and will cause its
Affiliates to not (i) purchase or sell securities issued by NMAC or its
Affiliates or special purpose entities on the basis of Confidential Information
or (ii) use the Confidential Information for the preparation of research
reports, newsletters or other publications or similar communications.

 

9



--------------------------------------------------------------------------------

(b) Definition. “Confidential Information” means oral, written and electronic
materials (irrespective of its source or form of communication) furnished
before, on or after the date of this Agreement to the Asset Representations
Reviewer for the purposes contemplated by this Agreement, including:

(i) lists of Subject Leases and any related Review Materials;

(ii) origination and servicing guidelines, policies and procedures and form
contracts; and

(iii) notes, analyses, compilations, studies or other documents or records
prepared by the Sponsor or the Servicer, which contain information supplied by
or on behalf of the Sponsor or the Servicer or their representatives.

However, Confidential Information will not include information that (A) is or
becomes generally available to the public other than as a result of disclosure
by the Information Recipients, (B) was available to, or becomes available to,
the Information Recipients on a non-confidential basis from a Person or entity
other than the Issuer, the Sponsor or the Servicer before its disclosure to the
Information Recipients who, to the knowledge of the Information Recipient is not
bound by a confidentiality agreement with the Issuer, the Sponsor or the
Servicer and is not prohibited from transmitting the information to the
Information Recipients, (C) is independently developed by the Information
Recipients without the use of the Confidential Information, as shown by the
Information Recipients’ files and records or other evidence in the Information
Recipients’ possession or (D) the Issuer, the Sponsor or the Servicer provides
permission to the applicable Information Recipients to release.

(c) Protection. The Asset Representations Reviewer will take reasonable measures
to protect the secrecy of and avoid disclosure and unauthorized use of
Confidential Information, including those measures that it takes to protect its
own confidential information and not less than a reasonable standard of
care. The Asset Representations Reviewer acknowledges that Personally
Identifiable Information is also subject to the additional requirements in
Section 4.9.

(d) Disclosure. If the Asset Representations Reviewer is required by applicable
law, regulation, rule or order issued by an administrative, governmental,
regulatory or judicial authority to disclose part of the Confidential
Information, it may disclose the Confidential Information. However, before a
required disclosure, the Asset Representations Reviewer, if permitted by law,
regulation, rule or order, will use its reasonable efforts to provide the
Issuer, the Sponsor and the Servicer with notice of the requirement and will
cooperate, at the Sponsor’s expense, in the Issuer’s and the Sponsor’s pursuit
of a proper protective order or other relief for the disclosure of the
Confidential Information. If the Issuer or the Sponsor is unable to obtain a
protective order or other proper remedy by the date that the information is
required to be disclosed, the Asset Representations Reviewer will disclose only
that part of the Confidential Information that it is advised by its legal
counsel it is legally required to disclose.

(e) Responsibility for Information Recipients. The Asset Representations
Reviewer will be responsible for a breach of this Section 4.8 by its Information
Recipients.

(f) Violation. The Asset Representations Reviewer agrees that a violation of
this Agreement may cause irreparable injury to the Issuer, the Sponsor and the
Servicer and the Issuer, the Sponsor and the Servicer may seek injunctive relief
in addition to legal remedies. If

 

10



--------------------------------------------------------------------------------

an action is initiated by the Issuer or the Servicer to enforce this Section
4.8, the prevailing party will be entitled to reimbursement of costs and
expenses, including reasonable attorney’s fees and expenses, incurred by it for
the enforcement.

Section 4.9. Personally Identifiable Information.

(a) Definitions. “Personally Identifiable Information” or “PII” means
information in any format about an identifiable individual, including, name,
address, phone number, e-mail address, account number(s), identification
number(s), vehicle identification number or “VIN”, any other actual or assigned
attribute associated with or identifiable to an individual and any information
that when used separately or in combination with other information could
identify an individual. “Issuer PII” means PII furnished by the Issuer, the
Servicer or their Affiliates to the Asset Representations Reviewer and PII
developed or otherwise collected or acquired by the Asset Representations
Reviewer in performing its obligations under this Agreement.

(b) Use of Issuer PII. The Issuer does not grant the Asset Representations
Reviewer any rights to Issuer PII except as provided in this Agreement. The
Asset Representations Reviewer will use Issuer PII only to perform its
obligations under this Agreement or as specifically directed in writing by the
Issuer and will only reproduce Issuer PII to the extent necessary for these
purposes. The Asset Representations Reviewer must comply with all laws
applicable to PII, Issuer PII and the Asset Representations Reviewer’s business,
including any legally required codes of conduct, including those relating to
privacy, security and data protection. The Asset Representations Reviewer will
protect and secure Issuer PII. The Asset Representations Reviewer will implement
privacy or data protection policies and procedures that comply with applicable
law and this Agreement. The Asset Representations Reviewer will implement and
maintain reasonable and appropriate practices, procedures and systems, including
administrative, technical and physical safeguards to (i) protect the security,
confidentiality and integrity of Issuer PII, (ii) ensure against anticipated
threats or hazards to the security or integrity of Issuer PII, (iii) protect
against unauthorized access to or use of Issuer PII and (iv) otherwise comply
with its obligations under this Agreement. These safeguards include a written
data security plan, employee training, information access controls, restricted
disclosures, systems protections (e.g., intrusion protection, data storage
protection and data transmission protection) and physical security measures.

(c) Additional Limitations. In addition to the use and protection requirements
described in Section 4.9(b), the Asset Representations Reviewer’s disclosure of
Issuer PII is also subject to the following requirements:

(i) The Asset Representations Reviewer will not disclose Issuer PII to its
personnel or allow its personnel access to Issuer PII except (A) for the Asset
Representations Reviewer personnel who require Issuer PII to perform an Asset
Review, (B) with the prior consent of the Issuer or (C) as required by
applicable law. When permitted, the disclosure of or access to Issuer PII will
be limited to the specific information necessary for the individual to complete
the assigned task. The Asset Representations Reviewer will inform personnel with
access to Issuer PII of the confidentiality requirements in this Agreement and
train its personnel with access to Issuer PII on the proper use and protection
of Issuer PII.

(ii) The Asset Representations Reviewer will not sell, disclose, provide or
exchange Issuer PII with or to any third party without the prior consent of the
Issuer.

 

11



--------------------------------------------------------------------------------

(d) Notice of Breach. The Asset Representations Reviewer will notify the Issuer
promptly in the event of an actual or reasonably suspected security breach,
unauthorized access, misappropriation or other compromise of the security,
confidentiality or integrity of Issuer PII and, where applicable, immediately
take action to prevent any further breach.

(e) Return or Disposal of Issuer PII. Except where return or disposal is
prohibited by applicable law, promptly on the earlier of the completion of the
Review or the request of the Issuer, all Issuer PII in any medium in the Asset
Representations Reviewer’s possession or under its control will be (i) destroyed
in a manner that prevents its recovery or restoration or (ii) if so directed by
the Issuer, returned to the Issuer without the Asset Representations Reviewer
retaining any actual or recoverable copies, in both cases, without charge to the
Issuer. Where the Asset Representations Reviewer retains Issuer PII, the Asset
Representations Reviewer will limit the Asset Representations Reviewer’s further
use or disclosure of Issuer PII to that required by applicable law.

(f) Compliance; Modification. The Asset Representations Reviewer will cooperate
with and provide information to the Issuer regarding the Asset Representations
Reviewer’s compliance with this Section 4.9. The Asset Representations Reviewer
and the Issuer agree to modify this Section 4.9 as necessary from time to time
for either party to comply with applicable law.

(g) Audit of Asset Representations Reviewer. The Asset Representations Reviewer
will permit the Issuer and its authorized representatives to audit the Asset
Representations Reviewer’s compliance with this Section 4.9 during the Asset
Representations Reviewer’s normal business hours on reasonable advance notice to
the Asset Representations Reviewer, and not more than once during any year
unless circumstances necessitate additional audits. The Issuer agrees to make
reasonable efforts to schedule any audit described in this Section 4.9 with the
inspections described in Section 4.6. The Asset Representations Reviewer will
also permit the Issuer and its authorized representatives during normal business
hours on reasonable advance written notice to audit any service providers used
by the Asset Representations Reviewer to fulfill the Asset Representations
Reviewer’s obligations under this Agreement.

(h) Affiliates and Third Parties. If the Asset Representations Reviewer
processes the PII of the Issuer’s Affiliates or a third party when performing an
Asset Review, and if such Affiliate or third party is identified to the Asset
Representations Reviewer, such Affiliate or third party is an intended
third-party beneficiary of this Section 4.9, and this Agreement is intended to
benefit the Affiliate or third party. The Affiliate or third party will be
entitled to enforce the PII related terms of this Section 4.9 against the Asset
Representations Reviewer as if each were a signatory to this Agreement.

 

12



--------------------------------------------------------------------------------

ARTICLE V

RESIGNATION AND REMOVAL;

SUCCESSOR ASSET REPRESENTATIONS REVIEWER

Section 5.1. Eligibility Requirements for Asset Representations Reviewer. The
Asset Representations Reviewer must be a Person who (a) is not Affiliated with
the Sponsor, the Depositor, the Servicer, the Indenture Trustee, the Owner
Trustee or any of their Affiliates and (b) was not, and is not Affiliated with a
Person that was, engaged by the Sponsor or any Underwriter to perform any due
diligence on the Leases prior to the Closing Date.

Section 5.2. Resignation and Removal of Asset Representations Reviewer.

(a) No Resignation of Asset Representations Reviewer. The Asset Representations
Reviewer will not resign as Asset Representations Reviewer except (i) if the
Asset Representations Reviewer is merged into or becomes an Affiliate of the
Sponsor, the Servicer, the Indenture Trustee, the Owner Trustee, (ii) the Asset
Representations Reviewer no longer meets the eligibility requirements in
Section 5.1, or (iii) upon a determination that the performance of its duties
under this Agreement is no longer permissible under applicable law and there is
no reasonable action that it could take to make the performance of its
obligations under this Agreement permitted under applicable law. Upon the
occurrence of one of the foregoing events, the Asset Representations Reviewer
shall promptly resign and the Sponsor shall appoint a successor Asset
Representations Reviewer. The Asset Representations Reviewer will deliver a
notice of its resignation to the Issuer, the Sponsor and the Servicer, and if
the Asset Representation Reviewer resigns pursuant to clause (b) above, an
Opinion of Counsel supporting its determination.

(b) Removal of Asset Representations Reviewer. If any of the following events
occur, the Indenture Trustee, at the direction of Noteholders evidencing a
majority of the aggregate Outstanding Amount of the Notes, by notice to the
Asset Representations Reviewer, shall remove the Asset Representations Reviewer
and terminate its rights and obligations under this Agreement:

(i) the Asset Representations Reviewer no longer meets the eligibility
requirements in Section 5.1;

(ii) the Asset Representations Reviewer breaches of any of its representations,
warranties, covenants or obligations in this Agreement; or

(iii) an Insolvency Event of the Asset Representations Reviewer occurs.

(c) Notice of Resignation or Removal. The Servicer will notify the Issuer, the
Owner Trustee, the Depositor and the Indenture Trustee of any resignation or
removal of the Asset Representations Reviewer. The Depositor will report any
resignation or removal of the Asset Representations Reviewer, or any appointment
of a successor Asset Representations Reviewer, in the Issuer’s Form 10-D report
related to the Collection Period in which such resignation, removal or
appointment took place.

 

13



--------------------------------------------------------------------------------

Section 5.3. Successor Asset Representations Reviewer.

(a) Engagement of Successor Asset Representations Reviewer. Following the
resignation or removal of the Asset Representations Reviewer, the Sponsor will
appoint a successor Asset Representations Reviewer who meets the eligibility
requirements of Section 5.1.

(b) Effectiveness of Resignation or Removal. No resignation or removal of the
Asset Representations Reviewer will be effective until the successor Asset
Representations Reviewer has executed and delivered to the Issuer and the
Servicer an agreement accepting its engagement and agreeing to perform the
obligations of the Asset Representations Reviewer under this Agreement or
entered into a new agreement with the Issuer on substantially the same terms as
this Agreement.

(c) Transition and Expenses. If the Asset Representations Review resigns or is
removed, the Asset Representations Reviewer will cooperate with the Issuer and
take all actions reasonably requested to assist the Issuer in making an orderly
transition of the Asset Representations Reviewer’s rights and obligations under
this Agreement to the successor Asset Representations Reviewer. The Asset
Representations Reviewer will pay the reasonable expenses of transitioning the
Asset Representations Reviewer’s obligations under this Agreement and preparing
the successor Asset Representations Reviewer to take on such obligations on
receipt of an invoice with reasonable detail of the expenses from the Issuer or
the successor Asset Representations Reviewer.

Section 5.4. Merger, Consolidation or Succession. Any Person (a) into which the
Asset Representations Reviewer is merged or consolidated, (b) resulting from any
merger or consolidation to which the Asset Representations Reviewer is a party
or (c) succeeding to the business of the Asset Representations Reviewer, if that
Person meets the eligibility requirements in Section 5.1, will be the successor
to the Asset Representations Reviewer under this Agreement. Such Person will
execute and deliver to the Issuer and the Servicer an agreement to assume the
Asset Representations Reviewer’s obligations under this Agreement (unless the
assumption happens by operation of law).

ARTICLE VI

OTHER AGREEMENTS

Section 6.1. Independence of Asset Representations Reviewer. The Asset
Representations Reviewer will be an independent contractor and will not be
subject to the supervision of, or deemed to be the agent of, the Issuer, the
Indenture Trustee or the Owner Trustee for the manner in which it accomplishes
the performance of its obligations under this Agreement. None of the Issuer, the
Indenture Trustee or the Owner Trustee shall be responsible for monitoring the
performance of the Asset Representations Reviewer or liable to any Person for
the failure of the Asset Representations Reviewer to perform its obligations
hereunder. Unless authorized by the Issuer, the Indenture Trustee or the Owner
Trustee, respectively, the Asset Representations Reviewer will have no authority
to act for or represent the Issuer, the Indenture Trustee or the Owner Trustee
and will not be considered an agent of the Issuer, the Indenture Trustee or the
Owner Trustee. Nothing in this Agreement will make the Asset Representations
Reviewer and either of the Issuer, the Indenture Trustee or the Owner Trustee
members of any partnership, joint venture or other separate entity or impose any
liability as such on any of them.

 

14



--------------------------------------------------------------------------------

Section 6.2. No Petition. Each party hereto, by entering into this Agreement,
hereby covenants and agrees that, prior to the date that is one year and one day
after the date upon which all obligations under each Securitized Financing have
been paid in full, it will not (and, to the fullest extent permitted by
applicable law, the Indenture Trustee shall not have the power to) institute
against, or join any other Person in instituting against, the Grantor, the
Titling Trustee, the Titling Trust, the Depositor, the Issuer, any other Special
Purpose Affiliate or any Beneficiary, any bankruptcy, reorganization,
arrangement, insolvency or liquidation Proceeding or other Proceeding under any
federal or state bankruptcy or similar law.

Section 6.3. Limitation of Liability of Owner Trustee. This Agreement has been
signed on behalf of the Issuer by Wilmington Trust, National Association not in
its individual capacity but solely in its capacity as Owner Trustee of the
Issuer. In no event will Wilmington Trust, National Association in its
individual capacity or a beneficial owner of the Issuer have any liability for
the representations, warranties, covenants, agreements or other obligations of
the Issuer under this Agreement, as to all of which recourse shall be had solely
to the assets of the Issuer. For all purposes under this Agreement, the Owner
Trustee will be subject to, and entitled to the benefits of, the Trust
Agreement.

Section 6.4. Termination of Agreement. This Agreement will terminate, except for
the obligations under Section 4.5, on the earlier of (a) the payment in full of
all outstanding Notes and the satisfaction and discharge of the Indenture and
(b) the date the Issuer is terminated under the Trust Agreement.

ARTICLE VII

MISCELLANEOUS PROVISIONS

Section 7.1. Amendments.

(a) Any term or provision of this Agreement may be amended by the parties
hereto, without the consent of any other Person subject to the satisfaction of
one of the following conditions:

(i) the Seller or the Servicer delivers an Officer’s Certificate or Opinion of
Counsel to the Indenture Trustee to the effect that such amendment will not
materially and adversely affect the interests of the Noteholders; or

(ii) the Rating Agency Condition is satisfied with respect to such amendment;

provided, that no amendment pursuant to this Section 7.1 shall be effective
which affects the rights, protections or duties of the Indenture Trustee or the
Owner Trustee without the prior written consent of such Person, (which consent
shall not be unreasonably withheld or delayed); provided, further, that in the
event that any Certificates are held by anyone other than the Administrator or
any of its Affiliates, this Agreement may only be amended by the parties hereto
if, in addition, (i) the Holders of the Certificates evidencing a majority of
the Certificate Balance of the Certificates consent to such amendment or (ii)
such

 

15



--------------------------------------------------------------------------------

amendment shall not, as evidenced by an Officer’s Certificate of the
Administrator or an Opinion of Counsel delivered to the Owner Trustee,
materially and adversely affect the interests of the Certificateholders.

(b) This Agreement may also be amended by the parties hereto for the purpose of
adding any provisions to or changing in any manner or eliminating any of the
provisions of this Agreement or of modifying in any manner the rights of the
Noteholders or the Certificateholders with the consent of:

(i) the Holders of Notes evidencing not less than a majority of the Outstanding
Amount of the Notes; and

(ii) the Holders of the Certificates evidencing a majority of the Certificate
Balance.

It will not be necessary for the consent of Noteholders or Certificateholders to
approve the particular form of any proposed amendment or consent, but it will be
sufficient if such consent approves the substance thereof.

(c) Promptly after the execution of any such amendment or consent, the Servicer
shall furnish written notification of the substance of such amendment or consent
to each Rating Agency.

(d) Prior to the execution of any amendment to this Agreement, the Owner Trustee
and the Indenture Trustee shall be entitled to receive and rely upon an Opinion
of Counsel stating that the execution of such amendment is authorized or
permitted by this Agreement. The Owner Trustee and the Indenture Trustee may,
but shall not be obligated to, enter into any such amendment which adversely
affects the Owner Trustee’s or the Indenture Trustee’s, as applicable, own
rights, duties or immunities under this Agreement.

Section 7.2. Notices. All demands, notices and communications hereunder shall be
in writing and shall be delivered or mailed by registered or certified
first-class United States mail, postage prepaid, hand delivery, prepaid courier
service, by telecopier or electronically by email (if an email address is
provided), and addressed in each case as follows: (a) in the case of the Seller,
to Nissan Leasing LLC II, One Nissan Way, Franklin, Tennessee, 37067, Attention:
Treasurer, (b) in the case of the Servicer, to Nissan Motor Acceptance
Corporation, One Nissan Way, Franklin, Tennessee, 37067, Attention: Treasurer,
(c) in the case of the Issuer or the Owner Trustee, to Nissan Auto Lease Trust
2016-A, c/o Wilmington Trust, National Association, Rodney Square North, 1100
North Market Street, Wilmington, Delaware 19890, Attention: Nissan Auto Lease
Trust 2016-A, (d) in the case of the Indenture Trustee, to U.S. Bank National
Association, 190 South LaSalle Street, 7th Floor, Chicago, IL 60603, Attention:
NALT 2016-A, (e) in the case of Moody’s, to Moody’s Investors Service, Inc., ABS
Monitoring Department, 7 World Trade Center, 250 Greenwich Street, New York, New
York 10007, (f) in the case of Fitch, to Fitch Ratings, One State Street Plaza,
New York, New York, 10004, Attention: Asset-Backed Securities Group, (g) in the
case of the Asset Representations Reviewer, to Clayton Fixed Income Services
LLC, 1700 Lincoln Street, Suite 2600, Denver, CO 80203, Attention: SVP
Surveillance, with a copy to Clayton Fixed Income Services LLC, 100 Beard
Sawmill Road, Suite 200, Shelton, CT 06484, Attention: General Counsel; or, at
such other address as shall be designated by any of the foregoing in a written
notice to the other parties hereto.

(a) All notices, requests, reports, consents or other communications required to
be delivered to the Rating Agencies by the Servicer hereunder shall be delivered
by the Servicer to each Rating Agency then rating the Notes; provided, however,
any demand, notice or communication to be delivered hereunder or under any other
Basic Document to any Rating Agency shall be deemed to be delivered if a copy of
such demand, notice or communication has been posted on any web site maintained
by NMAC pursuant to a commitment to any Rating Agency relating to the Notes in
accordance with 17 C.F.R. 240 17g-5(a)(3).

 

16



--------------------------------------------------------------------------------

Section 7.3. Limitations on Rights of Others. The provisions of this Agreement
are solely for the benefit of the Sponsor, the Servicer, the Issuer and the
Asset Representations Reviewer. The Indenture Trustee (for the benefit of the
Noteholders) will be an express third-party beneficiary of this Agreement and
entitled to enforce this agreement against the parties hereto. Nothing in this
Agreement, whether express or implied, shall be construed to give to any other
Person any legal or equitable right, remedy or claim in the Owner Trust Estate
or under or in respect of this Agreement or any covenants, conditions or
provisions contained herein.

Section 7.4. Severability. If any one or more of the covenants, agreement,
provisions or terms of this Agreement shall be for any reason whatsoever held
invalid or unenforceable in any jurisdiction, then such covenants, agreements,
provisions or terms shall be deemed severable from the remaining covenants,
agreements provisions or terms of this Agreement and shall in no way affect the
validity or enforceability of the other provisions of this Agreement.

Section 7.5. Separate Counterparts. This Agreement may be executed in any number
of counterparts, each of which so executed shall be deemed to be an original,
but all such counterparts shall together constitute but one and the same
instrument.

Section 7.6. Headings. The headings of the various Articles and Sections herein
are for convenience of reference only and shall not define or limit any of the
terms or provisions hereof.

Section 7.7. Governing Law. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO ITS CONFLICT OF LAW
PROVISIONS (OTHER THAN SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE
STATE OF NEW YORK), AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES
HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

Section 7.8. Waivers. No failure or delay on the part of any party hereto in
exercising any power, right or remedy under this Agreement shall operate as a
waiver hereof or thereof, nor shall any single or partial exercise of any such
power, right or remedy preclude any other or further exercise hereof or thereof
or the exercise of any such power, right or remedy preclude any other or further
exercise hereof or thereof or the exercise of any other power, right or remedy.

[Remainder of Page Left Blank]

 

17



--------------------------------------------------------------------------------

EXECUTED BY:

 

NISSAN AUTO LEASE TRUST 2016-A, as Issuer By: WILMINGTON TRUST, NATIONAL
ASSOCIATION, not in its individual capacity, but solely as Owner Trustee By:  

/s/ Dorri Costello

  Name: Dorri Costello   Title: Vice President NISSAN MOTOR ACCEPTANCE
CORPORATION, as Servicer By:  

/s/ Mark Kaczynski

  Name: Mark Kaczynski   Title: President CLAYTON FIXED INCOME SERVICES LLC, as
Asset Representations Reviewer By:  

/s/ Robert Harris

  Name: Robert Harris   Title: Secretary

[Signature Page to Asset Representations Review Agreement]



--------------------------------------------------------------------------------

Schedule A

Representations and Warranties, Review Materials and Tests

Representation and Warranty

(a) Such Lease relates to a Nissan or an Infiniti automobile, light duty truck,
minivan, or sport utility vehicle, of a model year of 2013 or later;

Review Materials

Lease Agreement

Tests

 

  i) Confirm the Lease Agreement indicates the Leased Vehicle is a Nissan or
Infinity automobile, light duty truck, minivan or sport utility vehicle

 

  ii) Confirm the Lease Agreement indicates the Leased Vehicle is a model year
2013 or later

 

  iii) If Steps (i) and (ii) are confirmed, then Test Pass

 

A-1



--------------------------------------------------------------------------------

Representation and Warranty

(b) Such Lease is written with respect to a Leased Vehicle that was at the time
of the origination of the related Lease a new Nissan or Infiniti motor vehicle;

Review Materials

Lease Agreement

Tests

 

  i) Confirm the Leased Vehicle is identified in the Lease Agreement as a new
Nissan or Infinity motor vehicle at the time of origination

 

  ii) If confirmed, then Test Pass

 

A-2



--------------------------------------------------------------------------------

Representation and Warranty

(c) Such Lease was originated in the United States on or after August 5, 2012,
by a Dealer for a Lessee with a United States address;

Review Materials

Lease Agreement

Tests

 

  i) Confirm the Lease Agreement was executed on or after the oldest allowable
date of execution

 

  ii) Confirm the Lessee’s address as stated on the Lease Agreement is located
within the United States

 

  iii) If Steps (i) and (ii) are confirmed, then Test Pass

 

A-3



--------------------------------------------------------------------------------

Representation and Warranty

(d) Such Lease is payable solely in United States dollars;

Review Materials

Lease Agreement

Tests

 

  i) Confirm the Lease Agreement is payable in U.S. Dollars

 

  ii) If confirmed, then Test Pass

 

A-4



--------------------------------------------------------------------------------

Representation and Warranty

(e) Such Lease and the related Leased Vehicle are owned by the Titling Trust,
free of all liens, other than any lien placed upon a Certificate of Title in
connection with the delivery of title documentation to the Titling Trustee in
accordance with Customary Servicing Practices in effect at the time of
origination;

Review Materials

Lease Agreement

Tests

 

  i) Confirm the Vehicle Identification Number (VIN) on the Lease Agreement
matches the VIN on the Title Documents

 

  ii) Confirm the Title Documents designate the Titling Trust as the owner of
the Leased Vehicle

 

  iii) Confirm the Title Documents do not report any additional security parties
or liens tied to the Leased Vehicle

 

  iv) If Steps (i) through (iii) are confirmed, the Test Pass

 

A-5



--------------------------------------------------------------------------------

Representation and Warranty

(f) Such Lease has a remaining term to maturity, of not less than 14 months and
not greater than 58 months;

Review Materials

Data Tape

Tests

 

  i) Confirm the remaining number of payments is within the allowable limits

 

  ii) If confirmed, then Test Pass

 

A-6



--------------------------------------------------------------------------------

Representation and Warranty

(g) Such Lease provides for level payments (exclusive of taxes) that fully
amortize the adjusted capitalized cost of the Lease to the related Contract
Residual over the lease term at a rate implicit in the Lease and corresponding
to the disclosed rent charge and, in the event of a Lessee initiated early
termination, provides for payment of the Early Termination Charge;

Review Materials

Lease Agreement

Tests

 

  i) Confirm that all lease payments are equal

 

  ii) Confirm the total of the number of payments and amount of payments, with
any first and last payment (if applicable) is equal to the Adjusted Capitalized
cost minus the residual value of the Leased Vehicle plus the rent charge

 

  iii) Confirm the Lease Agreement requires an Early Termination Charge be paid
in the event that the Lessee initiates early termination of the Lease

 

  iv) If Steps (i) through (iii) are confirmed, then Test Pass

 

A-7



--------------------------------------------------------------------------------

Representation and Warranty

(h) Such Lease was originated in compliance with, and complies in all material
respects with, all material applicable legal requirements;

Review Materials

Lease Agreement

Tests

 

  i) Confirm the Lease Agreement form number and revision date are on the List
of Approved Forms

 

  ii) If confirmed, then Test Pass

 

A-8



--------------------------------------------------------------------------------

Representation and Warranty

(i) Such Lease is not more than 29 days past due;

Review Materials

Data Tape

Tests

 

  i) Confirm the Lease was not more than 29 days past due

 

  ii) If confirmed, then Test Pass

 

A-9



--------------------------------------------------------------------------------

Representation and Warranty

(j) Such Lease (A) is the valid, legal and binding full-recourse payment
obligation of the related Lessee, enforceable against such Lessee in accordance
with its terms, except as such enforceability may be limited by (i) applicable
bankruptcy, insolvency, reorganization, moratorium, or other similar laws, now
or hereafter in effect, affecting the enforcement of creditors’ rights in
general or (ii) general principles of equity;

Review Materials

Lease Agreement

Data Tape

Lease File

Tests

 

  i) Confirm the Lease Agreement form number and revision date are on the List
of Approved Forms

 

  ii) If confirmed, then Test Pass

 

A-10



--------------------------------------------------------------------------------

Representation and Warranty

(k) the records of the Servicer do not reflect that such Lease has been
satisfied, subordinated, rescinded, canceled or terminated

Review Materials

Lease Agreement

Data Tape

Lease File

Tests

 

  i) Confirm there is no indication within the Lease File that the Lease has
been subordinated, rescinded, cancelled or terminated

 

  ii) If confirmed, then Test Pass

 

A-11



--------------------------------------------------------------------------------

Representation and Warranty

(l) the records of the Servicer do not reflect that such Lease is subject to any
asserted or threatened right of rescission, setoff, counterclaim or defense;

Review Materials

Lease Agreement

Data Tape

Lease File

Tests

 

  i) Confirm there is no indication within the Lease File that the Lease is
subject to any asserted or threatened right of rescission, setoff counterclaim
or defense

 

  ii) If confirmed, then Test Pass

 

A-12



--------------------------------------------------------------------------------

Representation and Warranty

(m) the records of the Servicer reflect that, other than payment defaults
continuing for a period of no more than 29 days as of the Cutoff Date, no
default, breach or violation of such Lease occurred

Review Materials

Lease Agreement

Data Tape

Lease File

Tests

 

  i) Confirm there is no indication within the Lease File of any past or current
default, breach or violation other than a payment default of no more than 29
days

 

  ii) If confirmed, then Test Pass

 

A-13



--------------------------------------------------------------------------------

Representation and Warranty

(n) the records of the Servicer do not reflect that any default, breach or
violation of such Lease has been waived (other than deferrals and waivers of
late payment charges or fees permitted under the Servicing Agreement);

Review Materials

Lease Agreement

Data Tape

Lease File

Tests

 

  i) Confirm there is no indication within the Lease File of any waiver or
deferrals of any breach or violation of the Lease other than deferrals and
waivers of late payment charges or fee permitted under the Servicing Agreement

 

  ii) If confirmed, then Test Pass

 

A-14



--------------------------------------------------------------------------------

Representation and Warranty

(o) Such Lease is not a Defaulted Lease;

Review Materials

Data Tape

Tests

 

  i) Confirm the Lease is not a defaulted Lease

 

  ii) If confirmed, then Test Pass

 

A-15



--------------------------------------------------------------------------------

Representation and Warranty

(p) the related Lessee with respect to such Lease is a person located in one or
more of the 50 states of the United States or the District of Columbia and is
not (i) NMAC or any of its Affiliates, or (ii) the United States or any State or
any agency or potential subdivision thereof;

Review Materials

Lease Agreement

Tests

 

  i) Confirm the Lessee’s physical address is located within the United States

 

  ii) Confirm the Lessee is a natural person, and not NMAC or any of its
Affiliates, the United States or any State or any agency or potential
subdivision thereof

 

  iii) If Steps (i) and (ii) are confirmed, then Test Pass

 

A-16



--------------------------------------------------------------------------------

Representation and Warranty

(q) such Lease constitutes either “tangible chattel paper” or “electronic
chattel paper”, as defined in the UCC;

Review Materials

Lease Agreement

Tests

 

  i) If the Lease Agreement is considered tangible chattel paper, confirm there
is one original executed copy

 

  ii) If the Lease Agreement is considered electronic chattel paper, confirm it
was completed electronically and is identified as being held in NMAC’s
electronic vault at Dealertrack

 

  iii) Confirm the Lease Agreement was manually executed or completed
electronically, as applicable, by the Lessee and Lessor.

 

  iv) If Steps (i) or (ii) and (iii) are confirmed, then Test Pass

 

A-17



--------------------------------------------------------------------------------

Representation and Warranty

(r) in the case of each 2016-A Lease that constitutes tangible chattel paper,
there is only one original executed copy of each tangible “record” constituting
or forming a part of such Lease; and in the case of each 2016-A Lease that
constitutes electronic chattel paper, there is only a single “authoritative
copy” (as such term is used in Section 9-105 of the UCC) of each electronic
“record” constituting or forming a part of such Lease ;

Review Materials

Lease Agreement

Tests

 

  i) If the Lease Agreement is considered tangible chattel paper, confirm there
is one original copy

 

  ii) If the Lease Agreement is considered electronic chattel paper, confirm it
was completed electronically and is identified as being held in NMAC’s
electronic vault at Dealertrack

 

  iii) If Steps (i) and (ii) are confirmed, then Test Pass

 

A-18



--------------------------------------------------------------------------------

Representation and Warranty

(s) such Lease has an original term of not less than 24 months and not greater
than 60 months;

Review Materials

Lease Agreement

Tests

 

  i) Confirm the Number of Payments on the Lease Agreement is within the
allowable limits

 

  ii) If confirmed, then Test Pass

 

A-19



--------------------------------------------------------------------------------

Representation and Warranty

(t) under the terms of such Lease, the related Lessee is required to maintain
physical damage insurance covering the related Leased Vehicle; and

Review Materials

Lease Agreement

Tests

 

  i) Confirm the Lease Agreement requires the Lessee to obtain and maintain
physical damage insurance covering the related Leased Vehicle

 

  ii) If confirmed, then Test Pass

 

A-20



--------------------------------------------------------------------------------

Representation and Warranty

(u) has a Securitization Value, as of the Cutoff Date, of no greater than
$105,596.35.

Review Materials

Data Tape

Tests

 

  i) Confirm the Securitization Value of the Leased Vehicle within the Data Tape
is below the maximum allowable limit

 

  ii) If confirmed, then Test Pass

 

A-21